Case 18-12337-mdc   Doc 43   Filed 02/17/20 Entered 02/17/20 12:23:20   Desc Main
                             Document     Page 1 of 4
Case 18-12337-mdc   Doc 43   Filed 02/17/20 Entered 02/17/20 12:23:20   Desc Main
                             Document     Page 2 of 4
Case 18-12337-mdc   Doc 43   Filed 02/17/20 Entered 02/17/20 12:23:20   Desc Main
                             Document     Page 3 of 4
Case 18-12337-mdc   Doc 43   Filed 02/17/20 Entered 02/17/20 12:23:20   Desc Main
                             Document     Page 4 of 4
